Citation Nr: 1229789	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-20 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from August 1964 to August 1968, to include a tour of combat duty in Vietnam.  The Veteran is a recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the St. Louis, Missouri, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for tinnitus and posttraumatic stress disorder (PTSD), and denied entitlement to a compensable evaluation for a scar of the neck, related to a shrapnel wound.  

The Veteran initiated an appeal of all the adverse decisions.  However, during the processing of the appeal, the RO granted service connection for PTSD in an April 2009 rating decision; that full grant of the benefit sought removed the matter from appellate jurisdiction.  At that time the RO also granted entitlement to a 10 percent evaluation of the neck scar.  On his June 2009VA Form 9, Appeal to Board of Veterans' Appeals, perfecting the appeal, the Veteran specified that he was limiting his appeal to the issue of service connection for tinnitus; he was not pursuing a yet higher evaluation for the scar.

Accordingly, the sole issue before the Board is as titled above.


FINDINGS OF FACT

1.  The Veteran served in combat, and was exposed to acoustic trauma in connection with that combat.

2.  Currently diagnosed tinnitus first manifested during active duty service.



CONCLUSION OF LAW

The criteria for service connection of tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records show no complaints of or treatment for tinnitus or any other ear complaint in service.  

Service records establish that the Veteran served in combat as a Marine rifleman in Vietnam.  Although his DD Form 214 does not show combat awards, he has submitted copies of two citations for Purple Hearts from 1968, granted for wounds received in action against the enemy.  These awards are confirmed by his official personnel records extract, which also documents participation in several combat campaigns.  VA has granted service connection for PTSD based, in part, on his combat experiences.

In the case of a combat Veteran, his credible lay statements are accepted as evidence of the in-service event or injury described, so long as the allegation is consistent with the facts and circumstances of service, even in the absence of official records.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Veteran has alleged acoustic trauma from combat; his statement is sufficient to establish such.

The Veteran also indicated in January 2009 correspondence that he experienced tinnitus, described as ringing in his ears, immediately after firefights and mortar attacks.  This is consistent with his statement to the October 2007 VA examiner; he reported the onset of tinnitus 30 to 40 years prior.  His combat experience would have been almost 40 years before the examination.

Post-service medical records show no complaints of or treatment for tinnitus.  VA examinations were conducted in December 1968 and November 1973, in connection with earlier claims related to orthopedic disabilities.  Examiners record no complaints and made no clinical findings regarding tinnitus.  However, the doctors were specifically examining other body systems, unaffected by the ears.

In October 2007, the Veteran underwent a focused VA audiology examination; the claims folder was reviewed in connection with the examination.  The examiner stated that hearing was normal at entry and discharge from service, and he noted no references to tinnitus in service records.  The Veteran denied any specific hearing acuity problem, ear surgeries, recent infections, or use of ototoxic drugs.  He did report constant bilateral tinnitus, which he called a "high frequency pitch."  The condition had been present for 30 to 40 years.  The examiner acknowledged the extensive in-service noise exposure, and noted that after service the Veteran had worked for a short time in a cement factory, which was "too loud." He then worked in management or sales, and denied noise exposure.  Audiometric testing showed normal right ear hearing, and a hearing loss disability for VA purposes on the left.  The ears were physically normal.  The examiner opined that due to the lack of documentation and absence of "acoustic damage" at separation from service, tinnitus was not likely related to military service.

The examiner's opinion fails to consider the Veteran's competent reports of tinnitus in service.  The Veteran, even as a layperson, is competent to report the signs, symptoms, and manifestations of disability he observes through his five senses.  In the case of tinnitus, he is even competent to render a diagnosis.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Further, the Veteran's account is entirely credible.  He is consistent in reporting onset in service, and such is supported through application of the combat presumption.  He has stated symptoms are chronic and have been present since service, and there is no basis upon which to question his statement.  He has never denied tinnitus; the mere absence of contemporaneous mention of the condition at earlier VA examinations is not a sufficient basis upon which to reject his account.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The October 2007 medical opinion is therefore based on an incomplete record; the examiner did not consider all the relevant evidence in arriving at his conclusion.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  An inadequate examination has no probative weight.

The sole probative evidence of a nexus of record, therefore, are the Veteran's statements, which are both competent and credible.  This uncontradicted evidence establishes that tinnitus began in service with combat noise exposure, and has continued since.

Accordingly, service connection for tinnitus is warranted.



ORDER

Service connection for tinnitus is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


